

116 HR 2866 IH: VA Community Infrastructure Act
U.S. House of Representatives
2019-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2866IN THE HOUSE OF REPRESENTATIVESMay 21, 2019Mr. Cunningham (for himself and Mr. Bilirakis) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to authorize the Secretary of Veterans Affairs to enter into
			 grants or other agreements to assist State and local governments with
			 community infrastructure projects that support medical facilities of the
			 Department of Veterans Affairs.
	
 1.Short titleThis Act may be cited as the VA Community Infrastructure Act. 2.Veteran community infrastructure pilot program (a)EstablishmentChapter 81 of title 38, United States Code, is amended by inserting after section 8117 the following new section:
				
					8117A.Veteran community infrastructure pilot program
 (a)AuthorityThe Secretary of Veterans Affairs may make grants, conclude cooperative agreements, and supplement funds available under Federal programs administered by agencies other than the Department of Veterans Affairs to assist State and local governments to address deficiencies in community infrastructure supportive of medical facilities if the Secretary determines that such assistance will enhance the resilience of the medical facility or the quality of life of veterans eligible to receive care at such medical facility.
 (b)CriteriaThe Secretary shall establish criteria for the selection of community infrastructure proj­ects to receive assistance under subsection (a). The criteria shall include a preference toward medical facilities in areas with large veteran populations or areas experiencing high rates of growth in the veteran population.
 (c)FundsAmounts appropriated or otherwise made available for assistance under subsection (a) may remain available until expended.
 (d)TerminationThe authority under this section shall terminate on the date that is 10 years after the date of the enactment of this section.
 (e)DefinitionsIn this section: (1)The term community infrastructure means any—
 (A)transportation project; (B)flood or natural disaster mitigation project;
 (C)hospital, police, fire, emergency response, or other community support facility; or (D)water, waste-water, te­le­com­mu­ni­ca­tions, electric, gas, or other utility infrastructure project that is owned by a State or local government.
 (2)The term medical facility has the meaning given in section 8101 of this title.. (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 8117 the following new item:
				
					
						8117A. Veteran community infrastructure pilot program..
			